DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claims 13-18
“Means for”….point cloud processing
Fig. 1 Control system (112)



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations in part are deemed unclear, 
“each primary point being accurately identifiable based on a single image and having accurate three-dimensional coordinates”.  How does one define accurate?  Please clarify.
“increasing the spatial resolution of the modelling arrangement.”  How does a modelling arrangement consist of a spatial resolution?  What defines a modelling arrangement.  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmen (US 20160238377) in view of Fan et al. (herein after will be referred to as Fan) (US 20150339541) and in further view of Kwon et al. (herein after will be referred to as Kwon) (US 20180101932).

Regarding claim 1, Palmen discloses a method comprising: 
controlIing a structural light source comprising a laser light source and a diffraction element of a modelling arrangement to produce a diffraction pattern of a known geometry on a surface to be modeled, the diffraction pattern accurately complying with a mathematical-physical model and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model;  [See Palmen [0042] The light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled.]
recording a first image of the surface comprising the diffraction pattern with a first camera of the modelling arrangement and a second image of the surface comprising the diffraction pattern with a second camera of the modelling arrangement substantially simultaneously, [See Palmen [0052] Second image taken by camera at the same position.  Also, see 0005, diffraction pattern is measured by two optical sensors.]
the first camera and the second camera being calibrated and their positions relative to each other being known; [See Palmen [Fig. 4 and 0042] S(400) Calibrated modelling arrangement with their positions known.]
determining a point cloud comprising primary points from the diffraction pattern visible in the first image, each primary point being accurately identifiable based on a single image and having accurate three-dimensional coordinates; [See Palmen [Fig. 6 and 0051] S(604) Identify points in point cloud in the photograph with diffraction pattern.]
identifying the corresponding primary points from the second image; and [See Palmen [0004] Identifying common points in each photograph.]
Palmen does not explicitly disclose
using each primary point of the point cloud in the first and second images as an initial point for search spaces for secondary points that lie between the primary points in in the first and second images,  using each primary point of the point cloud in the first and second images as an initial point for search spaces for 
the secondary points comprising noise and increasing the spatial resolution of the modelling arrangement.  
However, Fan does disclose
using each primary point of the point cloud in the first and second images as an initial point for search spaces for secondary points that lie between the primary points in in the first and second images,  using each primary point of the point cloud in the first and second images as an initial point for search spaces for secondary points that lie between the primary points in in the first and second images,  [See Fan [0028] Matching point clouds is defined into two subtasks…finding clusters/subsets (i.e. primary points) that are similar between the two point clouds…then point to point correspondences (i.e. secondary points).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Palmen to add the teachings of Fan, in order to improve upon processing point clouds [See Fan [0004-0005]].
Palmen (modified by Fan) do not explicitly disclose
the secondary points comprising noise and increasing the spatial resolution of the modelling arrangement.  
However, Kwon does disclose
the secondary points comprising noise and increasing the spatial resolution of the modelling arrangement.  [See Kwon [Abstract] Upsampling a 3D point cloud.  Also, see 0059, upsampling increases resolution of point cloud.  Also, see Fig. 6 and 0044, holes in the point cloud due to noise.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Palmen (modified by Fan) to add the teachings of Kwon, in order to improve upon point clouds by hole removal due to noise.

Regarding claim 2, Palmen (modified by Fan and Kwon) disclose the method of claim 1.  Furthermore, Palmen discloses
calculating X, Y and Z coordinates in an external coordinate system for each secondary point based on the x and y image coordinates of the secondary point and the camera positions.  [See Palmen [0044] Camera position is known…global X,Y,Z coordinates are calculated for diffraction points.]
Palmen does not explicitly disclose
further comprising: forming partial image pairs of the first and second images by dividing the first image and the second image to a set of partial images, each partial image pair comprising a partial image of the first image and a corresponding partial image of the second image, and wherein each partial image of the first image and the second image comprise the same single primary point of the point cloud; identifying corresponding secondary points in the partial image pairs, each secondary point having x and y image coordinates; and
However, Fan does disclose
further comprising: forming partial image pairs of the first and second images by dividing the first image and the second image to a set of partial images, each [See Fan [0028] Matching point clouds is defined into two subtasks…finding clusters/subsets (i.e. primary points) that are similar between the two point clouds…then point to point correspondences (i.e. secondary points).]
Applying the same motivation as applied in claim 1.

Regarding claim 3, Palmen (modified by Fan and Kwon) disclose the method of claim 1.  Furthermore, Palmen discloses
calculating X, Y and Z coordinates in an external coordinate system for each secondary point based on the x and y image coordinates of the secondary point and the camera positions. [See Palmen [0044] Camera position is known…global X,Y,Z coordinates are calculated for diffraction points.]
Palmen does not explicitly disclose
further comprising: forming partial image pairs of the first and second images by dividing the first image and the second image to a set of partial images, each partial image pair comprising a partial image of the first image and a corresponding partial image of the second image, and wherein each partial image pair of the first image and the second image comprises a closed area 
However, Fan does disclose
further comprising: forming partial image pairs of the first and second images by dividing the first image and the second image to a set of partial images, each partial image pair comprising a partial image of the first image and a corresponding partial image of the second image, and wherein each partial image pair of the first image and the second image comprises a closed area defined by at least three primary points of the point cloud; identifying corresponding secondary points within the closed area in the partial image pairs, each secondary point having x and y image coordinates; and [See Fan [0028] Matching point clouds is defined into two subtasks…finding clusters/subsets (i.e. primary points) that are similar between the two point clouds…then point to point correspondences (i.e. secondary points).]
Applying the same motivation as applied in claim 1.

Regarding claim 7, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 7.

Regarding claim 8, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 8.



Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 15.

Regarding claim 19, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 19.

Regarding claim 20, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 20.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmen (US 20160238377) in view of Fan (US 20150339541) in view of Kwon (US 20180101932) and in further view of Ziegler et al. (herein after will be referred to as Ziegler) (US 20140037189).


further comprising: dividing each partial image into sub-blocks; and identifying corresponding secondary points in the sub-blocks.  
However, Ziegler does disclose
further comprising: dividing each partial image into sub-blocks; and identifying corresponding secondary points in the sub-blocks.  [See Ziegler [Figs. 8-9] Images are divided into grids and point cloud points are matched between images with grids.
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Palmen (modified by Fan and Kwon) to add the teachings of Ziegler, in order to lower the computational requirements needed to process point clouds [See Ziegler [0005]].

Regarding claim 6, Palmen (modified by Fan and Kwon) disclose the method of claim 2.  Furthermore, Palmen does not explicitly disclose
wherein identifying corresponding secondary points in the partial image pairs comprises: searching a secondary point in the partial image of the second image, the secondary point corresponding to a secondary point in the corresponding partial image of the first image, in a search area along the corresponding epipolar line in the partial image of the second image having substantially the same distance along the epipolar line from the primary point in the partial image of the 
However, Ziegler does disclose
wherein identifying corresponding secondary points in the partial image pairs comprises: searching a secondary point in the partial image of the second image, the secondary point corresponding to a secondary point in the corresponding partial image of the first image, in a search area along the corresponding epipolar line in the partial image of the second image having substantially the same distance along the epipolar line from the primary point in the partial image of the second image than a distance between the secondary point in the partial image of the first image and the primary point in the partial image of the first image.  [See Ziegler [Figs. 8-9] Images are divided into grids and point cloud points are matched between images with grids.  Also, see abstract, epipolar line constraint for matches across images.]
Applying the same motivation as applied in claim 5.

Regarding claim 11, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 12.



Regarding claim 18, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 18.

Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Examiner, Art Unit 2486